     Case 2:16-cv-01166-MCE-DMC Document 57 Filed 08/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SCOTT CLYDE,                               No. 2:16-CV-1166-MCE-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    JASON W. LIPPERT,
15                       Defendant.
16

17                  Plaintiff, proceeding with counsel, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. The parties have expressed their willingness to participate in a judicial settlement

19   conference. Accordingly, a settlement conference is scheduled for November 16, 2020, at 9:00

20   a.m. in Redding, California, before the undersigned. The parties are directed to each submit a

21   confidential settlement conference statement directly to chambers by October 28, 2020. These

22   statements shall not be filed. Unless otherwise notified by the undersigned, counsel shall be

23   accompanied by a person able to dispose of the case or be fully authorized to settle the matter on

24   any terms. See Local Rule 270(f)(1). Concurrent with their settlement conference statement, the

25   parties shall execute and file the attached Waiver of Disqualification. If either party elects not to

26   ///

27   ///

28   ///
                                                        1
     Case 2:16-cv-01166-MCE-DMC Document 57 Filed 08/04/20 Page 2 of 3

 1   waive disqualification, the settlement conference will be re-set before a different Magistrate

 2   Judge.

 3                  IT IS SO ORDERED.

 4

 5   Dated: August 4, 2020
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
     Case 2:16-cv-01166-MCE-DMC Document 57 Filed 08/04/20 Page 3 of 3

 1                          IN THE UNITED STATES DISTRICT COURT

 2                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    TIMOTHY SCOTT CLYDE,                              No. 2:16-CV-1166-MCE-DMC
 5                       Plaintiff,
 6           v.
 7    JASON W. LIPPERT,
 8                       Defendant.
 9

10                                    WAIVER OF DISQUALIFICATION
11                  Pursuant to Eastern District of California Local Rule 270(b), the parties to the
12
     herein action affirmatively request that the assigned Magistrate Judge participate in the settlement
13
     conference and further, the parties waive any claim of disqualification to Judge Cota thereafter
14
     hearing and determining matters in this case in accordance with 28 U.S.C.
15
     § 636(b)(1) and Eastern District of California Local Rule 302.
16

17   DATED: ______________                               ____________________________________
                                                   By: For Plaintiff(s)
18

19   DATED: ______________                         __________________________________________
                                                   By: For defendant(s)
20
21

22

23

24

25

26
27

28
                                                       3
